Citation Nr: 1802639	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  10-07 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for peripheral neuropathy, to include as secondary to herbicide exposure and/or diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Michael J. O'Connor, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1967 to May 1970, with service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO). In a June 2016 Board decision, the Board reopened the claim based on the submission of new and material evidence.

The Veteran perfected a timely appeal and requested a Board hearing, which was subsequently held in January 2014 before a Veterans Law Judge (VLJ) who is no longer with the Board. A transcript of the hearing is of record. In a letter dated in August 2017, the Veteran was notified that the VLJ who conducted the January 2014 Board hearing was no longer with the Board and that the Veteran had the right to another Board hearing. The Veteran elected to proceed without another Board hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran essentially contends that he has diabetes mellitus due to Agent Orange exposure in service in Vietnam, as well bilateral peripheral neuropathy of the lower extremities as a result of his diabetes and/or Agent Orange exposure.

A Veteran who served in the Republic of Vietnam during the Vietnam Era is presumed to have been exposed to certain herbicide agents (e.g., Agent Orange). 38 U.S.C. § 1116 (2012); 38 C.F.R. § 3.307 (2017). In the case of such a Veteran, service connection for certain diseases, such as type II diabetes mellitus, will be presumed if they become manifest to a degree of 10 percent or more within a specified time period. Id. The Veteran has verified service in Vietnam and thus is presumed to have been exposed to herbicides.

The Veteran was service-connected for diabetes mellitus, type II, presumed due to herbicide exposure effective from May 1, 2009 to January 1, 2012. However, this award of service connection was severed on the basis that the Veteran had not been diagnosed with type II diabetes mellitus. Per the Board's prior remand directives, the AOJ was instructed to readjudicate a raised claim of whether there was clear and unmistakable error in the October 2011 rating decision which severed service connection for diabetes mellitus effective January 1, 2012. A February 2015 AOJ rating decision found no clear and unmistakable error. By letter dated April 7, 2015, the Veteran was provided notice of this decision and his appellate rights but he did not appeal the decision nor submit new and material evidence within one year from the date of notice of decision. Thus, the decision severing service connection for diabetes mellitus is final.

However, the Veteran is still service-connected for diabetes mellitus for the time period from May 1, 2009 to January 1, 2012 and, thus, may be service-connected for diabetic peripheral neuropathy for this time period. As noted by the Board in the prior remand, an October 2010 VA peripheral nerves examination report found that the Veteran manifested bilateral cubital tunnel syndrome and lumbar spinal stenosis with radiculopathy of both lower extremities, and no diabetic peripheral neuropathy, as the Veteran did not meet criteria for diabetes. 

However, in a September 2011 statement, the Veteran's treating VA physician clearly indicated that that the Veteran has been treated with anti-diabetic medication, been very complaint with diet and medications, and lost weight. It was noted that the Veteran's 40 pound weight loss improved his blood sugars and that his hemoglobin A1c has remained at six percent, which was an indicator of excellent control. The VA physician then opined that the Veteran should not be penalized for following his physician's advice and taking care of his diabetes mellitus in an excellent fashion. 

VA treatment records dated in August 2012 showed that the Veteran went to the VA electromyogram (EMG) clinic for evaluation of bilateral lower extremity paresthesias and pain. Nerve conduction study (NCV) findings revealed no electrodiagnostic evidence of tibial motor, peroneal motor, or sural sensory mononeuropathy, bilaterally, or evidence of large nerve fiber polyneuropathy. However, the examiner indicated that the test findings could not exclude a small nerve fiber polyneuropathy. 

Thus, the August 2012 EMG/NCV do not appear consistent with the October 2010 VA examiner diagnosis, and the testing could not exclude the possibility of small fiber polyneuropathy. As such, this case must be remanded to allow for a new examination.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate any outstanding medical treatment records with the claims file.

2. Afford the Veteran an appropriate VA examination to determine whether he manifested peripheral neuropathy for the time period between May 1, 2009 to January 1, 2012. The claims folder contents must be made available to the examiner.

a) Identify the diagnosis, or diagnoses, accounting for the Veteran's reported neuropathic symptoms in the upper and lower extremities for the time period from May 1, 2009 to January 1, 2012; and

b) For each identified diagnosis, provide opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that such disorder(s) is attributable to herbicide exposure in service and/or was caused or aggravated beyond the normal progress of the disorder by service-connected diabetes mellitus from May 1, 2009 to January 1, 2012.

The examiner must comment on the results of the August 2012 EMG/NCV testing which could not exclude the possibility of small fiber polyneuropathy, the October 2010 VA peripheral nerves examination report which found that the Veteran manifested bilateral cubital tunnel syndrome and lumbar spinal stenosis with radiculopathy of both lower extremities, and no diabetic peripheral neuropathy; and the September 2011 VA physician statement indicating that the Veteran did manifest diabetes mellitus with his blood sugar controlled with anti-diabetic medication, diet compliance and loss of weight.

The examiner must include a thorough rationale for any conclusions reached. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3. Then, readjudicate the claim. If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

